Exhibit 10.7

 

Debtor:    OMEGA PROTEIN, INC. Taxpayer ID#:    XX-XXX3060 Secured Party:   
WELLS FARGO BANK, NATIONAL ASSOCIATION Taxpayer ID#:    XX-XXX7393

When recorded, return to:

Nelson R. Block

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

 

STATE OF LOUISIANA    §    § PARISH OF ST. MARY    §

MULTIPLE INDEBTEDNESS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

BY:

OMEGA PROTEIN, INC.

IN FAVOR OF:

WELLS FARGO BANK, NATIONAL ASSOCIATION

AND

FUTURE HOLDERS OF THE INDEBTEDNESS

BE IT KNOWN, that on this 21st day of October, 2009, effective as of
October 21, 2009, before the undersigned Notary Public, duly commissioned and
qualified in and for the State of Texas, and in the presence of the undersigned
witnesses, personally appeared: OMEGA PROTEIN, INC., a Virginia corporation,
whose federal tax identification number is XX-XXX3060 and whose address is
2105 Citywest Blvd., Suite 500, Houston, Texas 77042-2838, appearing herein
through its duly authorized officer, acting herein by virtue of a certified
resolution of its Board of Directors attached hereto (the “Mortgagor”);

WHO DECLARED THAT:

THIS MULTIPLE INDEBTEDNESS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Mortgage”) is made and entered into as of
October 21, 2009, by and between OMEGA PROTEIN, INC., a Virginia corporation,
whose address is 2105 Citywest Blvd., Suite 500, Houston, Texas 77042-2838 (the
“Mortgagor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (the “Lender”) with a mailing address of 2500 Citywest Blvd.,
Suite 1100, Houston, Texas 77042, Attn: John L. Kallina.



--------------------------------------------------------------------------------

R E C I T A L S

A. The Lender has agreed to make available to Omega Protein Corporation, a
Nevada corporation and the Mortgagor (collectively, the “Borrowers”), certain
Loans, Standby Letters of Credit, Treasury Management Agreements, Swap
Agreements, and other arrangements (the “Credit Facility”) pursuant to the terms
of that certain Loan Agreement dated October 21, 2009 by and among the
Borrowers, certain guarantors party thereto from time to time (individually, a
“Guarantor” and collectively, the “Guarantors”), and the Lender (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”; all terms used but not otherwise defined herein
shall have the meanings provided in the Loan Agreement); and

B. The Mortgagor is a Borrower under the Loan Agreement and, as such, is
required by the Loan Agreement to execute and deliver this Mortgage as security
for the Secured Obligations (as defined herein), which the Mortgagor is willing
to do in consideration of the agreement of the Lender to make the Credit
Facility available to the Borrowers pursuant to the terms of the Loan Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor irrevocably grants, mortgages, warrants, bargains,
sells, pledges, remises, aliens, assigns, conveys, transfers and sets over to
the Lender, WITH MORTGAGE COVENANTS, and with all other statutory rights and
covenants and subject to the further terms of this Mortgage, all of the
Mortgagor’s right, title and interest in and to the following:

(a) All that tract or parcel of land and other real property interests in St.
Mary Parish, Louisiana more particularly described in Exhibit A attached hereto
and made a part hereof, together with all of the Mortgagor’s right, title and
interest in, to and under all rights of way, easements, privileges and
appurtenances relating or appertaining to such real estate and all water and
water rights, sewer and sewer rights, ditches and ditch rights, minerals, oil
and gas rights, royalties, lease or leasehold interests owned by the Mortgagor,
now or hereafter used in connection with or appurtenant to or related to such
real estate, and all interests of the Mortgagor now owned or hereafter acquired
in and to streets, roads, alleys and public places, now or hereafter used in
connection with such real estate, and all existing or future licenses,
contracts, permits and agreements required or used in connection with the
ownership, operation or maintenance of such real estate, and any and all
insurance proceeds, and any and all awards, including interest, previously or
hereafter made to the Mortgagor for taking by eminent domain or in lieu thereof
(collectively, the “Land”); and

(b) All buildings and improvements of every kind and description now or
hereafter erected or placed on the Land (the “Improvements”) and all materials
intended for construction, reconstruction, alteration and repair of such
Improvements now or hereafter erected thereon, all of which materials shall be
deemed to be included within the Premises (as hereinafter defined) immediately
upon the delivery thereof to the Land, and all fixtures and articles of personal

 

2



--------------------------------------------------------------------------------

property now or hereafter owned by the Mortgagor and attached to or contained in
and used in connection with the Land and Improvements including, but not limited
to, all furniture, furnishings, apparatus, machinery, equipment, motors,
elevators, kitchen, medical, dental or rehabilitation fixtures, cleaning
apparatus, beds, linens, televisions, telephones, cash registers, computers,
lamps, glassware, restaurant and kitchen equipment, and medical, dental,
therapeutic, paramedical, or rehabilitation equipment, supplies, fittings,
radiators, ranges, refrigerators, awnings, shades, screens, blinds, carpeting,
office equipment and other furnishings and all plumbing, heating, lighting,
cooking, laundry, ventilating, refrigerating, incinerating, air conditioning and
sprinkler equipment and fixtures and appurtenances thereto and all renewals or
replacements thereof or articles in substitution thereof, whether or not the
same are or shall be attached to the Land and Improvements in any manner (the
“Tangible Personalty”) and all proceeds of the Tangible Personalty (hereinafter,
the Land, the Improvements, the Tangible Personalty and the other property and
interests in property described above may be collectively referred to as the
“Premises”);

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, to the Lender as security for
the Secured Obligations.

As additional security for the Secured Obligations, the Mortgagor hereby
transfers and assigns to the Lender and grants to the Lender a security interest
under the Uniform Commercial Code (as defined herein) in all right, title and
interest of the Mortgagor in and to all of the following:

(1) All security deposits, rents, issues, profits and revenues, including,
without limitation, rights to payment earned under leases for any portion of the
Improvements on the Premises from time to time accruing (the “Rents and
Profits”) and all existing and future leases, subleases, licenses and other
agreements for the use and occupancy of all or part of the Premises, together
with all guarantees of the lessees’ obligations thereunder (collectively, the
“Leases”), whether oral or written, for a definite term or month-to-month. This
assignment is intended as a collateral Assignment of all Rents and Profits and
of all Leases to the full extent allowed by La. R.S. 9:4401, et seq, as security
for all Secured Obligations up to the maximum amount set forth in Section 1.03
hereof. This assignment shall extend to and cover any and all extensions and
renewals and future Leases and to any and all present and future rights against
guarantor(s) of any such obligations and to any and all Rents and Profits
collected under the Leases or derived from the Premises. In pursuance of this
assignment, and not in lieu hereof, the Mortgagor shall, upon request from the
Lender, execute and deliver to the Lender separate specific assignments of rents
and leases covering some or all of the Leases, the terms of such assignments
being incorporated herein by reference. This assignment shall be absolute
immediately to the full extent allowed by law, and in any event shall become
absolute immediately during the existence of an Event of Default. Unless and
until an Event of Default shall exist, the Mortgagor shall have a revocable
license and the right to receive, collect and enjoy the Rents and Profits
accruing from the Premises until an Event of Default exists. During the
existence of any Event of Default, such license and right to collect and enjoy
the Rents and Profits shall immediately be revoked and terminate ipso facto, and
the Lender shall be entitled automatically to collect all Rents and Profits,
without need of notice, possession, foreclosure or any other act or procedure,
and all Rents and Profits assigned hereby shall thereafter be payable to the
Lender. PROVIDED ALWAYS, however, that if Borrowers, Guarantors or Mortgagor
shall completely, fully and finally pay, perform, discharge and satisfy each and
all of the Secured Obligations, then this assignment and the estates and
interests hereby granted and created shall terminate.

 

3



--------------------------------------------------------------------------------

(2) All insurance policies and proceeds thereof, condemnation awards, any and
all leases of personal property (including equipment leases), rental agreements,
sales contracts, management contracts, franchise agreements, construction
contracts, architects’ contracts, technical services agreements and other
contracts, licenses and permits now or hereafter affecting the Premises, all
accounts with respect to the Premises (including rights to payment for goods
sold or leased or to be sold or leased or for services rendered or to be
rendered), escrows, documents, instruments, chattel paper, claims, deposits and
general intangibles, as the foregoing terms are defined in the Uniform
Commercial Code in effect in the State in which the Premises is located, as
amended from time to time (the “Uniform Commercial Code”), and all franchises,
trade names, trademarks, symbols, service marks, books, records, plans,
specifications, designs, drawings, permits, licenses, contract rights
(including, without limitation, any contract with any architect or engineer or
with any other provider of goods or services for or in connection with any
construction, repair or other work upon the Premises, and any contract for
management or any other provision of service in connection with the Premises),
approvals, actions, refunds of real estate taxes and assessments and any other
governmental impositions related to the Premises, approvals, actions and causes
of action that now or hereafter relate to, are derived from or are used in
connection with the Premises, or the use, operation, maintenance, occupancy or
enjoyment thereof or the conduct of any business or activities thereon (all of
the foregoing being the “Intangible Personalty”) or any part thereof, and the
Mortgagor agrees to execute and deliver to the Lender such additional
instruments, in form and substance reasonably satisfactory to the Lender, as may
hereafter be reasonably requested by the Lender to evidence and confirm said
assignment; provided, however, that acceptance of any such assignment shall not
be construed as a consent by the Lender to any lease, rental agreement,
management contract, franchise agreement, construction contract, technical
services agreement or other contract, license or permit, or to impose upon the
Lender any obligation with respect thereto.

(3) All proceeds, products, offspring, rents and profits from any of the
foregoing, including, without limitation, those from sale, exchange, transfer,
collection, loss, damage, disposition, substitution or replacement of any of the
foregoing.

All the Tangible Personalty that comprises a part of the Premises shall, as far
as permitted by law, be deemed to be “fixtures” affixed to the aforesaid Land
and conveyed therewith. As to the balance of the Tangible Personalty and the
Intangible Personalty, this Mortgage shall be considered to be a security
agreement that creates a security interest in such items for the benefit of the
Lender. In that regard, the Mortgagor grants to the Lender all of the rights and
remedies of a secured party under the Uniform Commercial Code and grants to the
Lender a security interest in all of the Tangible Personalty and Intangible
Personalty.

 

4



--------------------------------------------------------------------------------

The Mortgagor, and by acceptance hereof the Lender, covenant, represent and
agree as follows:

ARTICLE I

SECURED OBLIGATIONS

Section 1.01. Secured Obligations. This Mortgage secures all of the following,
whether now or existing or hereafter incurred (the “Secured Obligations”): all
of the Obligations, now existing or hereafter arising pursuant to the Loan
Documents, owing from any Loan Party to the Lender, howsoever evidenced,
created, incurred or acquired, whether primary, secondary, direct, contingent,
or joint and several, including, without limitation, all liabilities arising
under Swap Agreements between any Loan Party and any Lender or Affiliate of a
Lender, all obligations under any Treasury Management Agreement between any Loan
Party and any Lender or Affiliate of a Lender and all obligations and
liabilities incurred in connection with collecting and enforcing the foregoing.

The Secured Obligations, if not sooner paid, shall be due and payable no later
than October 21, 2012. The Secured Obligations are, in part, a revolving line of
credit facility and the unpaid balance may decrease or increase from time to
time.

Section 1.02. Future Advances. Pursuant to the Loan Agreement and the other Loan
Documents, the Lender may advance or loan additional sums (herein “Future
Advances”) to the Borrowers. This Mortgage shall secure not only existing
indebtedness, but also such Future Advances, with interest thereon as provided
in the Loan Agreement, whether such advances are obligatory or to be made at the
option of the Lender or otherwise, to the same extent as if such Future Advances
were made on the date of execution of this Mortgage.

Section 1.03. Maximum Amount. This Mortgage has been granted by Mortgagor
pursuant to Article 3298 of the Louisiana Civil Code for the purpose of securing
the Secured Obligations that may now exist or that may arise in the future, with
the preferences and priorities provided under applicable Louisiana law. However,
nothing under this Mortgage shall be construed to limit the duration of this
Mortgage or the purpose or purposes for which the Secured Obligations may be
requested or extended. Secured Obligations which consist of Future Advances will
automatically be secured by this Mortgage without the necessity that Mortgagor
agree or consent to such a result at the time that such subsequent Secured
Obligations are incurred, or that any note evidencing such subsequent Secured
Obligations reference the fact that such note is secured by this Mortgage.
Notwithstanding any provision of this Mortgage to the contrary, the maximum
amount of the Secured Obligations secured by this Mortgage, as outstanding at
any one or more times, and from time to time, shall be limited to Seventy
Million and 00/100 Dollars ($70,000,000.00).

ARTICLE II

MORTGAGOR’S COVENANTS, REPRESENTATIONS AND AGREEMENTS

Section 2.01. Title to Premises. The Mortgagor represents and warrants to the
Lender that (i) subject to the Permitted Encumbrances as hereinafter defined, it
owns good and marketable title to the tract or parcel of land and other real
property interests more particularly described in Exhibit A attached hereto and
is the owner of the balance of the Premises and has

 

5



--------------------------------------------------------------------------------

the right to convey the same, (ii) that as of the date hereof title to the
Premises is free and clear of all encumbrances and other defects in title except
for the matters set forth in Exhibit B attached hereto and made a part hereof
and such other matters as are expressly permitted by the Loan Agreement
(collectively, the “Permitted Encumbrances”). The Mortgagor shall warrant and
defend the title to the Premises except for the Permitted Encumbrances against
the claims of all Persons.

Section 2.02. Taxes and Other Charges. The Mortgagor will pay all taxes, general
and special assessments, insurance premiums, permit fees, inspection fees,
license fees, water and sewer charges, franchise fees and equipment rents and
any other charges or fees against it or the Premises (and the Mortgagor, upon
request by the Lender, will submit to the Lender receipts evidencing said
payments) in accordance with the Loan Agreement.

Section 2.03. Reimbursement. The Mortgagor agrees that if it shall fail to pay
on or before the date that the same become delinquent any tax, assessment or
charge levied or assessed against the Premises (except to the extent Mortgagor
is contesting such tax, assessment or levy in accordance with Section 5.03 of
the Loan Agreement) or any utility charge, whether public or private, or any
insurance premium, or if it shall fail to procure the insurance coverage and the
delivery of the insurance certificates required hereunder, or if it shall fail
to pay any other charge or fee described herein, then the Lender, at its option,
may pay or procure the same and will give the Mortgagor prompt notice of any
such expenditures. The Mortgagor will reimburse the Lender upon demand for any
sums of money paid by the Lender pursuant to this Section 2.03, together with
interest on each such payment at the applicable default rate of interest set
forth in the Loan Agreement, and all such sums and interest thereon shall be
secured hereby.

Section 2.04. Additional Documents. The Mortgagor agrees to execute and deliver
to the Lender, concurrently with the execution of this Mortgage and upon the
request of the Lender from time to time hereafter, all financing statements and
other documents reasonably required to perfect and maintain the security
interest created hereby. The Mortgagor hereby irrevocably makes, constitutes and
appoints the Lender as the true and lawful attorney of the Mortgagor to sign the
name of the Mortgagor on any financing statement, continuation of financing
statement or similar document required to perfect or continue such security
interests.

Section 2.05. Sale or Encumbrance. Except as permitted by the Loan Agreement,
the Mortgagor will not sell, encumber or otherwise dispose of any of the
Tangible Personalty except to incorporate such into the Improvements or replace
such with goods of quality and value at least equal to that replaced. In the
event the Mortgagor sells or otherwise disposes of any of the Tangible
Personalty in contravention of the foregoing sentence, the Lender’s security
interest in the proceeds of the Tangible Personalty shall continue pursuant to
this Mortgage.

Section 2.06. Fees and Expenses. The Mortgagor will promptly pay upon demand any
and all reasonable costs and expenses of the Lender, (a) as required under the
Loan Agreement and (b) as necessary to protect the Premises, the Rents and
Profits or the Intangible Personalty or to exercise any rights or remedies under
this Mortgage or with respect to the Premises, Rents and Profits or the
Intangible Personalty. All of the foregoing costs and expenses shall be Secured
Obligations.

 

6



--------------------------------------------------------------------------------

Section 2.07. Maintenance of Premises. The Mortgagor will abstain from and will
not permit the commission of waste in or about the Premises and will maintain,
or cause to be maintained (subject to reconstruction periods after the
occurrence of an act of God), the Premises in good condition and repair,
reasonable wear and tear excepted.

Section 2.08. Insurance. The Mortgagor shall maintain insurance for the Premises
as set forth in Section 5.04 of the Loan Agreement. In addition to the
requirements set forth in Section 5.04 of the Loan Agreement, if any part of the
Improvements is located in an area having “special flood hazards” as defined in
the Federal Flood Disaster Protection Act of 1973, a flood insurance policy as
may be required by law naming the Lender as mortgagee must be submitted to the
Lender. The policy must be in such amount, covering such risks and liabilities
and with such deductibles or self-insurance retentions as are in accordance with
normal industry practice.

Section 2.09. Eminent Domain. The Mortgagor assigns to the Lender any proceeds
or awards that become due by reason of any condemnation or other taking for
public use of the whole or any part of the Premises or any rights appurtenant
thereto to which the Mortgagor is entitled; provided, that in the absence of an
Event of Default, proceeds received in respect of a taking shall be paid or
applied in accordance with the terms of the Loan Agreement. The Mortgagor agrees
to execute such further assignments and agreements as may be reasonably required
by the Lender to assure the effectiveness of this Section 2.09. In the event any
Governmental Authority shall require or commence any proceedings for the
demolition of any buildings or structures comprising a part of the Premises, or
shall commence any proceedings to condemn or otherwise take pursuant to the
power of eminent domain a material portion of the Premises, the Mortgagor shall
promptly notify the Lender of such requirement or commencement of proceedings
(for demolition, condemnation or other taking).

Section 2.10. Releases and Waivers. The Mortgagor agrees that no release by the
Lender of any portion of the Premises, the Rents and Profits or the Intangible
Personalty, no subordination of any Lien, no forbearance on the part of the
Lender to collect on the Secured Obligations, or any part thereof, no waiver of
any right granted or remedy available to the Lender and no action taken or not
taken by the Lender shall in any way have the effect of releasing the Mortgagor
from full responsibility to the Lender for the complete discharge of each and
every of the Mortgagor’s obligations hereunder, except to the extent of such
release or waiver.

Section 2.11. Licenses. All certifications, permits, licenses and approvals,
including, without limitation, certificates of completion and occupancy,
licenses, permits required for the legal use, occupancy and operation of the
Premises have been obtained and are in full force and effect. The Premises is
free of material damage and is in good repair, and to Mortgagor’s knowledge
there is no proceeding pending for the total or partial condemnation of, or
affecting, the Premises.

Section 2.12. Assignment of Leases and Mortgagor Collection of Rents and
Profits.

(a) The Mortgagor hereby authorizes and directs any lessees or tenants of the
Premises that, upon written notice from the Lender, all Rents and Profits and
all payments required under the Leases, or in any way respecting same, shall be
made directly to the Lender as they become due. The Mortgagor hereby relieves
said lessees and tenants from any liability to

 

7



--------------------------------------------------------------------------------

the Mortgagor by reason of said payments being made to the Lender. Nevertheless,
until the Lender notifies in writing said lessees and tenants to make such
payments to the Lender, the Mortgagor shall be entitled to collect all such
Rents and Profits and/or payments. The Lender is hereby authorized to give such
notification during the existence of any Event of Default.

(b) Any and all Rents and Profits collected by the Lender shall be applied in
the manner set forth in the Loan Agreement. Receipt by the Lender of such Rents
and Profits shall not constitute a waiver of any right that the Lender may enjoy
under this Mortgage, the Loan Agreement or under the laws of the State in which
the Premises is located, nor shall the receipt and application thereof cure any
default hereunder nor affect any foreclosure proceeding or any sale authorized
by this Mortgage, the Loan Agreement and the laws of the State in which the
Premises is located.

(c) The Lender does not consent to, does not assume and shall not be liable for
any obligation of the lessor under any of the Leases and all such obligations
shall continue to rest upon the Mortgagor as though this assignment had not been
made. The Lender shall not be liable for the failure or inability to collect any
Rents and Profits.

Section 2.13. Security Agreement.

(a) Insofar as the fixtures and articles of personal property either referred to
or described in this Mortgage are in any way connected with the use and
enjoyment of the Premises, this Mortgage is hereby made and declared to be a
security agreement, encumbering each and every item of personal property
included herein, in compliance with the provisions of the Uniform Commercial
Code as enacted in the state where the Premises is located. A financing
statement or statements reflecting the grant of security interest by this
Mortgage and affecting all of said personal property may be filed by the Lender
without, to the extent permitted by applicable law, Mortgagor’s signature
thereon. The mention in any such financing statement(s) of the rights in and to
(i) the proceeds of any fire or hazard insurance policy or (ii) any award in
eminent domain proceedings for a taking or for loss of value or (iii) the
Mortgagor’s interest as lessor in any present or future lease or rights to
income growing out of the use or occupancy of the Premises shall never be
construed as in any manner altering any of the rights of the Mortgagor or the
Lender as determined by the Loan Agreement or this instrument or impugning the
priority of the Lender’s Lien granted hereby or by any other recorded document,
but such mention in such financing statement(s) is declared to be for the
protection of the Lender in the event any court shall at any time hold with
respect to the foregoing (i) or (ii) or (iii), that for the priority of the
Lender’s security interest to be effective against a particular class of
persons, notice of such security interest must be filed in the Uniform
Commercial Code records; provided, that if there is a conflict between the terms
of this paragraph and the terms of the Security Agreement, the Security
Agreement shall govern. The remedies for any violation of the covenants, terms
and condition of the security agreement herein contained shall be (A) as
prescribed herein or in the Security Agreement or the other Loan Documents or
(B) as prescribed by general law or by the specific statutory consequences now
or hereafter enacted and specified in said Uniform Commercial Code, at the
Lender’s sole election.

(b) The Mortgagor warrants that the names and addresses set forth in the first
paragraph hereof may be used on such financing statements and a statement
indicating the types,

 

8



--------------------------------------------------------------------------------

or describing the items, of Collateral is set forth hereinabove. The location of
the Collateral which is Tangible Personalty is upon the Land. The Mortgagor
agrees to furnish the Lender with notice of any change in the name, identity,
company structure, residence, principal place of business or mailing address of
the Lessor or the Mortgagor within ten (10) days of the effective date of any
such change and the Mortgagor will promptly execute and/or deliver any financing
statements or other instruments deemed necessary by the Lender to prevent any
filed financing statement from becoming misleading or losing its perfected
status.

Section 2.14. Fixture Filing. It is intended by Mortgagor and Lender that this
Mortgage be effective as a financing statement filed with the real estate
records of St. Mary Parish, Louisiana as a fixture filing. For purposes of this
fixture filing, the “Debtor” is the Mortgagor and the “Secured Party” is the
Lender. A description of the Land which relates to the fixtures is set forth in
Exhibit A attached hereto. Mortgagor is the record owner of the Land. The
organization identification number of Mortgagor is 0010446-3.

ARTICLE III

EVENT OF DEFAULT

Section 3.01. Event of Default. An event of default (“Event of Default”) shall
exist under the terms of this Mortgage during the existence of an Event of
Default under the terms of the Loan Agreement.

ARTICLE IV

ACCELERATION; FORECLOSURE

Section 4.01. Acceleration of Secured Obligations. During the existence of an
Event of Default, the Lender may declare the entire balance of all or any
portion of the Secured Obligations, including all accrued interest to be
immediately due and payable, as provided in the Loan Agreement.

Section 4.02. Foreclosure. During the existence of an Event of Default and
otherwise in compliance with Section 8.02 of the Loan Agreement, the Lender may
foreclose the Lien of this Mortgage by judicial or nonjudicial proceeding in a
manner permitted by applicable law. The Mortgagor hereby waives any statutory
right of redemption in connection with such foreclosure proceeding.

Section 4.03. Proceeds of Sale. Following a foreclosure sale, the proceeds of
such sale shall, subject to applicable law, be applied in accordance with
Section 8.03 of the Loan Agreement.

Section 4.04. Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s heirs, devisees, representatives, successors or assigns are
occupying or using the Premises, or any part thereof, each and all immediately
shall become the tenant of the purchaser at such sale, which tenancy shall be a
tenancy from day to day, terminable at the will of either landlord or tenant, at
a reasonable rental per day based upon the value of the property occupied, such
rental to be due

 

9



--------------------------------------------------------------------------------

daily to the purchaser; and to the extent permitted by applicable law, the
purchaser at such sale, notwithstanding any language herein apparently to the
contrary, shall have the sole option to demand possession immediately following
the sale or to permit the occupants to remain as tenants at will. In the event
the tenant fails to surrender possession of said property upon demand, the
purchaser shall be entitled to institute and maintain a summary action for
possession of the property (such as an action for forcible detainer) in any
court having jurisdiction.

ARTICLE V

ADDITIONAL RIGHTS AND REMEDIES OF LENDER

Section 5.01. Rights Upon Maturity or an Event of Default. During the existence
of an Event of Default, the Lender, immediately and without additional notice
and without liability therefor to the Mortgagor and to the extent permitted by
law, except for its own gross negligence or willful misconduct, may do or cause
to be done any or all of the following: (a) take physical possession of the
Premises; (b) exercise its right to collect the Rents and Profits; (c) enter
into contracts for the completion, repair and maintenance of the Improvements
thereon; (d) expend loan funds and any income or Rents and Profits derived from
the Premises for payment of any taxes, insurance premiums, assessments and
charges for completion, repair and maintenance of the Improvements, preservation
of the Lien of this Mortgage and satisfaction and fulfillment of any liabilities
or obligations of the Mortgagor arising out of or in any way connected with the
construction of Improvements on the Premises whether or not such liabilities and
obligations in any way affect, or may affect, the Lien of this Mortgage;
(e) enter into leases demising the Premises or any part thereof; (f) take such
steps to protect and enforce the specific performance of any covenant, condition
or agreement in the Note, this Mortgage, the Loan Agreement, or the other Loan
Documents, or to aid the execution of any power herein granted; (g) generally,
supervise, manage, and contract with reference to the Premises as if the Lender
were equitable owner of the Premises; (h) seek the appointment of a receiver as
provided in Section 5.02 below; (i) exercise any or all of the remedies
available to a secured party under the Uniform Commercial Code, including, but
not limited to, selling, leasing or otherwise disposing of any fixtures and
personal property which is encumbered hereby at public sale, with or without
having such fixtures or personal property at the place of sale, and upon such
terms and in such manner as the Lender may determine; (j) exercise any or all of
the remedies of a secured party under the Uniform Commercial Code with respect
to the Tangible Personalty and Intangible Personalty; and (k) enforce any or all
of the assignments or collateral assignments made in this Mortgage as additional
security for the Secured Obligations. The Mortgagor also agrees that any of the
foregoing rights and remedies of the Lender may be exercised at any time
independently of the exercise of any other such rights and remedies, and the
Lender may continue to exercise any or all such rights and remedies until the
Event(s) of Default are cured and such cure has been acknowledged in writing by
the Lender or waived in writing by the Lender or until foreclosure and the
conveyance of the Premises or until the Secured Obligations are satisfied or
paid in full and all Commitments are terminated.

Section 5.02. Appointment of Keeper. If upon the maturity of any of the Secured
Obligations, the same remain unpaid, or during the existence of an Event of
Default, the Lender as a matter of right shall be entitled to apply to a court
of competent jurisdiction for the appointment of a keeper or keepers pursuant to
La. R.S. 9:5136, et seq. for all or any part of the

 

10



--------------------------------------------------------------------------------

Premises, to take possession of and to operate the Premises, and to collect the
rents, issues, profits, and income thereof, all expenses of which shall become
Secured Obligations, whether such appointment of a keeper be incident to a
proposed sale (or sales) of such property or otherwise, and without regard to
the value of the Premises or the solvency of any Person or Persons liable for
the payment of any Secured Obligations, and, the Mortgagor does hereby
irrevocably consent to the appointment of such keeper or keepers, waives any and
all defenses to such appointment, and agrees not to oppose any application
therefor by the Lender. Said keeper may be the Lender or the Lender’s agent or
nominee, who or which shall be named by Lender in its pleadings to enforce the
Lender’s rights and remedies hereunder in a court of competent jurisdiction. The
Lender agrees to pay the reasonable fees of such keeper. Such fee shall be
determined by the court having jurisdiction of the proceeding to enforce this
Mortgage. Such fee shall be secured by the privilege of this Mortgage. Nothing
herein is to be construed to deprive the Lender of any other right, remedy or
privilege it may have under the law to have a keeper or keepers appointed. Any
money advanced by the Lender in connection with any such administration of the
Premises by a keeper shall be a demand obligation (which obligation the
Mortgagor hereby promises to pay) owing by the Mortgagor to the Lender pursuant
to this Mortgage.

Section 5.03. Waivers. No waiver of any Event of Default shall at any time
thereafter be held to be a waiver of any rights of the Lender stated anywhere in
the Note, this Mortgage, the Loan Agreement or any of the other Loan Documents
(except to the extent of such wavier), nor shall any waiver of a prior Event of
Default operate to waive any subsequent Event(s) of Default. All remedies
provided in this Mortgage, in the Note, in the Loan Agreement and in the other
Loan Documents are cumulative and may, at the election of the Lender, be
exercised alternatively, successively, or in any manner and are in addition to
any other rights provided by law.

Section 5.04. Marshalling. The Mortgagor hereby waives, in the event of
foreclosure of this Mortgage or the enforcement by the Lender of any other
rights and remedies hereunder, any right otherwise available to it with regard
to the marshalling of its assets which secure the Loans and Standby Letters of
Credit and any other indebtedness secured hereby or to require the Lender to
pursue its remedies against any other such assets.

Section 5.05. Protection of Premises. If Mortgagor fails to perform the
covenants and agreements contained in this Mortgage, the Loan Agreement or any
of the other Loan Documents, and such failure continues beyond any applicable
grace periods, except in the case of an emergency in which event Lender may act
immediately, then Lender may take such actions, including, but not limited to
disbursements of such sums, as Lender in its sole reasonable discretion deems
necessary to protect Lender’s interest in the Premises.

ARTICLE VI

GENERAL CONDITIONS

Section 6.01. Terms. The singular used herein shall be deemed to include the
plural; the masculine deemed to include the feminine and neuter; and the named
parties deemed to include their heirs, successors and assigns. The term “Lender”
shall include any of the Persons identified

 

11



--------------------------------------------------------------------------------

as a “Lender” on the signature pages to the Loan Agreement, and any Person that
may become a Lender by way of assignment in accordance with the terms of the
Loan Agreement, together with their successors and permitted assigns.

Section 6.02. Notices. All notices and other communications required to be given
hereunder shall have been duly given if given in accordance with the requirement
of the Loan Agreement.

Section 6.03. Severability. If any provision of this Mortgage is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 6.04. Headings; Recitals. The captions and headings herein are inserted
only as a matter of convenience and for reference and in no way define, limit,
or describe the scope of this Mortgage nor the intent of any provision hereof.
The Recitals set forth above are incorporated herein.

Section 6.05. Conflicting Terms. In the event the terms and conditions of this
Mortgage conflict with the terms and conditions of the Loan Agreement, the terms
and conditions of the Loan Agreement shall control and supersede the provisions
of this Mortgage with respect to such conflicts.

Section 6.06. Governing Law. This Mortgage shall be governed by and construed in
accordance with the internal law of the state where the Premises is located.

Section 6.07. Application of the Foreclosure Law. If any provision in this
Mortgage shall be inconsistent with any provision of the foreclosure laws of the
State of Louisiana, the provisions of such laws shall take precedence over the
provisions of this Mortgage, but shall not invalidate or render unenforceable
any other provision of this Mortgage that can be construed in a manner
consistent with such laws.

Section 6.08. WRITTEN AGREEMENT.

(a) THE RIGHTS AND OBLIGATIONS OF THE MORTGAGOR AND THE LENDER SHALL BE
DETERMINED SOLELY FROM THIS WRITTEN MORTGAGE AND THE OTHER LOAN DOCUMENTS, AND
ANY PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE LENDER AND THE MORTGAGOR
CONCERNING THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN DOCUMENTS ARE
SUPERSEDED BY AND MERGED INTO THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS.

(b) THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS MAY NOT BE VARIED BY ANY ORAL
AGREEMENTS OR DISCUSSIONS THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH, OR
SUBSEQUENT TO THE EXECUTION OF THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS.

 

12



--------------------------------------------------------------------------------

(c) THIS WRITTEN MORTGAGE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 6.09. WAIVER OF JURY TRIAL. EACH PARTY TO THIS MORTGAGE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 6.10. State Specific Provisions.

(a) Section 6.10 Controlling. In the event of any inconsistencies between this
Section 6.10 and any of the other terms and provisions of this Mortgage, the
terms and provisions of this Section 6.10 shall control and be binding.

(b) Multiple Indebtedness Mortgage. This Mortgage is granted by the Mortgagor
and accepted by the Lender pursuant to Louisiana Civil Code Article 3298 as a
mortgage to secure present and future obligations and is entitled, without
limitation of other applicable provisions of Louisiana law, to the benefits of
La. R.S. 9:5555 through 9:5557.

(c) Acceleration Upon Default, Executory Process; Judgment. During the existence
of an Event of Default, the Lender may, at its option, declare the indebtedness
and all other sums secured hereby at once due and payable without further
demand, notice or putting the Mortgagor in default, and cause all and singular
the Premises to be seized and sold under executory or other legal process,
issued by any court of competent jurisdiction, with or without appraisement, at
the option of the Lender, to the highest bidder, for cash, and without the
necessity of making additional demand upon or notifying Mortgagor or placing
Mortgagor in default, all of which are expressly waived.

(d) Confession of Judgment. The Mortgagor hereby confesses judgment in favor of
the Lender for the full amount of the Secured Obligations, in principal and
interest, together with all attorney’s fees and costs, and any and all monies
that may become due to the Lender under the terms hereof or secured hereby.

 

13



--------------------------------------------------------------------------------

(e) The Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
the Mortgagor hereby waives:

(i) the benefit of appraisement provided for in Articles 2332, 2336, 2723 and
2724 of the Louisiana Code of Civil Procedure, to the extent applicable, and all
other laws conferring the same;

(ii) the notice of seizure provided by Articles 2293 and 2721 of the Louisiana
Code of Civil Procedure; and

(iii) the three (3) days delay provided for in Articles 2331 and 2722 of the
Louisiana Code of Civil Procedure.

(f) Special Appointment of the Lender as Agent. In addition to all of the rights
and remedies of the Lender hereunder, so long as this Mortgage remains in
effect, the Lender is, pursuant to Louisiana R.S. 9:5388, hereby appointed by
the Mortgagor as agent and attorney-in-fact of the Mortgagor, coupled with an
interest, to carry out and enforce all or any specified portion of the
incorporeal rights comprising part of the Premises. This power of attorney shall
not create any fiduciary obligations or relationship on the part of the Lender
for the benefit of the Mortgagor.

(g) Termination. This Mortgage will remain in effect until all Secured
Obligations are fully paid and satisfied and all Commitments are terminated.
When all of the Secured Obligations are fully paid and satisfied and all
Commitments are terminated, Lender shall sign a written cancellation instrument
of this Mortgage.

(h) Waiver of Certificates. The parties to this Mortgage hereby waive the
production of mortgage, conveyance, tax, paving, and all other certificates, and
relieve and release the Notary Public before whom this Mortgage was passed from
all responsibility and liabilities in connection therewith.

(i) Acceptance Presumed. The acceptance of this Mortgage by Lender and the
consent by Lender to the terms and conditions of this Mortgage are presumed and,
under the provisions of Louisiana Civil Code article 3289, Lender has not been
required to sign this Mortgage.

(j) Paraph. Mortgagor acknowledges that no promissory note or other instrument
evidencing any part of the Secured Obligations has been presented to the
undersigned Notary Public to be paraphed for identification herewith.

PROVIDED ALWAYS, and it is the true intent and meaning of the Mortgagor and the
Lender, that if the Borrowers or the Guarantors, or their successors and
assigns, shall pay or cause to be paid and discharged unto the Lender, its
successors and assigns, the Secured Obligations according to the terms of this
Mortgage and the Loan Documents and all Commitments are terminated, then this
Mortgage shall cease, determine and be void, otherwise it shall remain in full
force and virtue. And it is agreed, by and between the Mortgagor and the Lender,
that the Mortgagor is to hold and enjoy the said premises until an Event of
Default exists under the terms of this Mortgage.

 

14



--------------------------------------------------------------------------------

STATE OF TEXAS

   §       §   

COUNTY OF HARRIS

   §   

THUS DONE AND SIGNED by the Mortgagor on the 21st day of October, 2009 in the
County of Harris, State of Texas, before me, Robert W. Stockton, the undersigned
Notary Public, duly commissioned and qualified in and for said County and State
and in the presence of the undersigned competent witnesses, who have signed with
the undersigned Mortgagor after due reading of the whole.

 

WITNESSES:     MORTGAGOR:       OMEGA PROTEIN, INC.

/s/ Cindy Hoffart

      Printed Name:  

Cindy Hoffart

     

/s/ Kevan Richards

    By:  

/s/ Robert W. Stockton

Printed Name:  

Kevan Richards

      Robert W. Stockton         Vice President and Treasurer        

/s/ Kelly Lee

        Notary Public, State of Texas